FILED
                           NOT FOR PUBLICATION                              NOV 29 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



In Re: LEONARD SUSTAITA, JR.,                    No. 10-60039
Debtor.
                                                 BAP No. AZ 09-1350
RICHARD S. BERRY,

              Appellant,                         MEMORANDUM *

  v.

UNITED STATES TRUSTEE,
PHOENIX; EDWARD J. MANEY,
Trustee; RUSSELL A. BROWN, Trustee,

              Appellees.




            Appeal from the United States Bankruptcy Appellate Panel
                              of the Ninth Circuit
                 Meredith A. Jury, Bankruptcy Judge, Presiding

                    Argued and Submitted November 16, 2011
                            San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: NOONAN and BEA, Circuit Judges, and WALTER, Senior District
Judge.**

      Richard S. Berry appeals the Ninth Circuit Bankruptcy Appellate Panel’s

opinion affirming the Arizona Bankruptcy Court’s Order Imposing Sanctions and

an Injunction in all respects except one civil fine that plays no role in this appeal.

      The district court found that adequate process was afforded to Berry. The

trustees presented ample evidence of mailing notices and other papers to Berry at

his residential and business addresses. Berry did not offer facts, evidence, or case

law to support his contentions that he did not receive these mailings. The BAP

affirmed, and we do not disturb this holding.

      The BAP held that the district court did not abuse its discretion in denying

Berry’s motion to continue the evidentiary hearing. The BAP ruled that Berry had

ample time to prepare, but he was not diligent, and a continuance would have

inconvenienced the court, witnesses, and trustees. Especially since Berry did not

appear at the hearing to argue his motion, though by his own admission he knew of

it nine to ten days ahead, we see no abuse of discretion in the bankruptcy court’s

actions and we affirm the BAP’s ruling on this issue.




       **
             The Honorable Donald E. Walter, Senior District Judge for the U.S.
District Court for Western Louisiana, sitting by designation.

                                            2
      The bankruptcy court did not abuse its discretion by not recusing itself.

Absent evidence of some extrajudicial source of bias or prejudice, a demand for

recusal must be accompanied by evidence of favoritism or prejudice so pronounced

that it creates the appearance of partiality. Liteky v. U.S., 510 U.S. 540, 554-55

(1994). Berry presents no case law in support of his contentions, and the facts he

alleges to support his bias claim would not cause a fully-informed and objective

observer to see the bankruptcy court as anything but reasonable. We affirm the

BAP’s rejection of Berry’s arguments for recusal.

      AFFIRMED.




                                          3